Per Curiam: There is no force to the objection made .to the judgment in this case. The affidavit of the collector, and the jurat thereto, are in substantial compliance with the statute in that regard. In Hochlander v. Hochlander, 73 Ill. 618, cited by appellant, it did not appear that the collector, or any other person, stated on oath that he had served the process. It is not said this should appear in the jurat. The opinion in that case has •been since modified. It sufficiently appears, in this case, the collector did talce the required oath, and in the form prescribed by see. 190, Rev. Stat. 1874. The judgment is affirmed, with five per cent damages. Judgment affirmed.